ORDER

PER CURIAM.
Defendant, Michael Hamblin, appeals the judgment entered upon his conviction for Class C felony stealing, Section 570.030.3(2) RSMo 2000. The defendant argues that the trial court erred in (1) denying his motion for judgment of acquittal due to insufficient evidence and in (2) overruling his objection to the State’s reference to his failure to testify at trial. We affirm.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the reasons for this order. We affirm the judgment pursuant to Rule 30.25(b).